Exhibit 99.1 Imperva Announces First Quarter 2017 Financial Results • Total revenue of $72.3 million, up 21% year‑over‑year • Services revenue growth of 35% was driven by the 64% year-over-year increase in subscription revenue • Combined product and subscription revenue increased 25% year‑over‑year • GAAP operating loss of $11.7 million; Non-GAAP operating income of $3.1 million • Generated free cash flow of $16.5 million • Increasing FY17 revenue and profitability guidance Redwood Shores, Calif. – May 4, 2017 – Imperva, Inc. (NASDAQ: IMPV), committed to protecting business‑critical data and applications in the cloud and on‑premises, today announced financial results for the first quarter ended March 31, 2017. “Our first quarter results exceeded our guidance, and were primarily driven by the ongoing demand of our best of breed application security and data security platform,” stated Anthony Bettencourt, President and Chief Executive Officer of Imperva. “During the quarter, we were particularly pleased with our ability to generate record free cash flow, as well as improved profitability highlighting our continued commitment to growth, operational efficiency and cost controls. Looking forward, the underlying strength of Imperva’s technology positions the company to gain market share globally.” First Quarter 2017 Financial Highlights • Revenue: Total revenue for the first quarter of 2017 was $72.3 million, an increase of 21% compared to $59.8 million in the first quarter of 2016. Within total revenue, product revenue was $19.6 million, compared to $20.8 million in the same period last year. Services revenue increased 35% year‑over‑year to $52.7 million and accounted for 73% of total revenue. Within services revenue, overall subscription revenue grew 64% to $27.3 million, compared to the first quarter of 2016. Combined product and subscription revenue was $46.8 million, an increase of 25% compared to $37.5 million in the first quarter of 2016. • Operating Profit (Loss): GAAP operating loss was $(11.7) million for the first quarter compared to a loss of $(24.2) million during the first quarter in 2016. Non‑GAAP operating income for the first quarter was $3.1 million, compared to a non-GAAP operating loss of $(8.2) million during the same period in 2016. • Net Profit (Loss): GAAP net income for the first quarter was $23.1 million, or $0.68 per share based on 33.8 million weighted average diluted shares outstanding. This compares to net loss of $(24.0) million, or $(0.75) per share based on 31.8 million weighted average shares outstanding in the first quarter of 2016. GAAP net income during the first quarter of 2017 included a $35.9 million gain related to the sale of Skyfence.
